The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOW SUBJECT MATTER
This office action is in response to the application filed on 01/05/2021 and Terminal Disclaimer filed on 12/30/2021.  
Claims 1-14 are allowable over the prior art of record.
The present invention is directed to a non-transitory machine readable medium and method having communication platform for localizing web page.  Claims 1 and 8 are uniquely identify a distinct feature “receiving a request for localized content in a first language displayed at an identified location of the web page, obtaining one or more versions is localized based on content of the web page in a second language which is associated with satisfied conditions that directed to at least one of spatial, temporal, person, and operational, comparing the information related to the request and selecting the information satisfied with the conditions associtated with at least one or more versions of the localized content, then providing the selected version as a response to the request. Claims 2-7, and 9-14 are allowed due to dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2008/0214152
2017/0034113
8438310
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443